IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 99-10137
                            Summary Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

CHRISTOPHER CROCKETT,
also known as Charles Wright,

                                               Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                             (CR-195-2)
                        - - - - - - - - - -

                              May 10, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Christopher Crockett’s mother, Patricia

Bonner, seeks to appeal his convictions for robbery and using and

carrying   a   firearm   during   a   crime   of   violence.   Crockett’s

appointed counsel, Robert R. Smith, seeks to withdraw as Crockett’s

counsel.

     We are required to determine, sua sponte, whether we have

appellate jurisdiction.      Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    The notice of appeal filed and signed by Crockett’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
mother is not an effective notice of appeal.               The notice of appeal

must be signed by the party or his attorney, and nonlawyers who

have   not   obtained    next   friend     status    are    not   authorized   to

represent others or sign their pleadings.             See Gonzales v. Wyatt,

157 F.3d 1016, 1020-22 (5th Cir. 1998); Carter v. Stalder, 60 F.3d
238, 239 (5th Cir. 1995).

       Crockett’s     appeal    is   dismissed      for    lack   of   appellate

jurisdiction.       As such counsel’s responsibilities to Crockett are

over, so counsel’s motion to withdraw is

DENIED AS MOOT.




                                       2